,DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 13-19 drawn to a glass ribbon in the reply filed on 05/11/2022 is acknowledged. Claim 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US-20160091636-A1), Aburada et al (US-20170197864-A1), and Brown et al (US-6325704-B1).
Regarding claim 13, Ahn teaches of a glass substrate [0044] comprising: a first major surface extending along a first plane (Fig. 4B chamfered upper surface 401’, [0050]); a second major surface extending along a second plane substantially parallel to the first plane (chamfered lower surface 402’, [0050]); an edge surface extending between the first plane and the second plane along an edge plane that is substantially perpendicular to the first plane (chamfered side surface 403’, [0049]); a first intermediate surface (upper chamfer surface 404, [0049]) extending between a first outer edge of the first major surface and a first outer edge of the edge surface (see annotated Fig. 4B below); a second intermediate surface (lower chamfer surface 407, [0049]) extending between a first outer edge of the second major surface and a second outer edge of the edge surface, wherein a first separating length between the first outer edge of the first major surface and the edge plane in a direction parallel to the first major surface and a first separating thickness between the first outer edge of the edge surface and the first plane along a direction parallel to the edge plane (annotated Fig. 4B).


    PNG
    media_image1.png
    435
    439
    media_image1.png
    Greyscale

Ahn does not expressly state the first thickness of their glass substrate; however, Ahn teaches that the processing and shaping of the edge improves the strength of the glass product [0042]. In the same field of endeavor, Aburada teaches that glass substrates with thicknesses lower than 0.5 mm, less than 0.3 mm, and 0.1 mm or even thinner are desirable for display applications [0003]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a glass ribbon thickness or less than 0.3 mm or 0.1 mm or even thinner that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Ahn does not specifically teach of a first separating length or first separating thickness, though present in Fig. 4B. In related glass edge finishing art, Brown teaches of removing 35 microns from the edge of the glass sheet at approximately 30 degree angle (Col. 5 Line 11-19). This correlates to a first separating length and first separating thickness of ≈17 µm and 35 µm respectively. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a first separating length and first separating thickness of 17 µm and 35 µm respectively that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
The first thickness, first separating length, and first separating thickness refer to numerical ranges regarding the size and shape of a known product with similar structure in the art. Applicant is reminded of the following case laws: 
MPEP 2144.04(IV)(A), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.
MPEP 2144.04(IV)(B), In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of of the claimed container was significant.

Regarding claim 14-17, according to modified Ahn of claim 13, Brown teaches of removing 35 microns from each edge of the glass sheet, implying symmetry (Col. 5 Line 11-19). Thus, the second separating length is 17 µm, overlapping ranges with claim 14.  The first separating length is substantially equal to the second separating length  (claim 15). The second separating thickness is 35 µm, overlapping ranges with claim 16. The first separating thickness is substantially equal to the second separating thickness (claim 17).

Regarding claim 18, according to modified Ahn of claim 17, Ahn shows that the first intermediate surface 404 is non-parallel with the second intermediate surface 407 (Fig. 4B).

Regarding claim 19, according to modified Ahn of claim 18, Ahn shows that edge surface 403’ has a height less than the first thickness (Fig. 4B).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9700985-B2 teaches of a glass plate with substantially similar edge structure
JP-2011046593-A, WO-2017120407-A1, WO-2017210385-A, CN-103787573-B teach of glass ribbons with finished edges with overlapping ranges to the first thickness
The other documents included in the 892 refer to other glass products with chamfered or tapered edges similar to the claimed invention
US-20160127002-A1 and US-8787980-B2 teach of making the chamfered or tapered edge by etching, similar to the withdrawn method claims 1-12
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741